        Case 1:19-cv-01687-MLB Document 21 Filed 08/16/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JOHN BOOZER,

             Plaintiff,

      vs.                                  Civil Action No. 1:19-cv-01687-MLB

SIGMA RESOURCES, LLC and
DELOITTE CONSULTING, LLP,

             Defendants.

                        ORDER GRANTING JOINT MOTION
                       FOR FLSA SETTLEMENT APPROVAL


      Having reviewed the parties’ Third Amended Settlement Agreement (Dkt.

20-1), the Court finds as follows:

      1.     The Court approves and incorporates by reference all of the

definitions in the parties’ Third Amended Settlement Agreement.

      2.     The Third Amended Settlement Agreement satisfies the standard

for approval of FLSA settlements established in Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1355 (11th Cir. 1982). In particular, it was the

result of contested litigation with arms’ length negotiations and disputed facts,

involving parties represented by experienced counsel. In addition, it provides

for a fair and reasonable resolution of this matter.
        Case 1:19-cv-01687-MLB Document 21 Filed 08/16/19 Page 2 of 2




      3.     In accordance with the foregoing, the Court orders the Clerk of Court

to ADMINISTRATIVELY CLOSE this action pending Plaintiff’s dismissal with

prejudice.

      4.     The Court will retain jurisdiction over this action for the purposes of

supervising enforcement of the Third Amended Settlement Agreement.

      5.     The parties’ Joint Motion (Renewed) Motion for FLSA Settlement

Approval (Dkt. 19) is DENIED AS MOOT.

      SO ORDERED this 16th day of August, 2019.
